Title: To James Madison from Elizabeth House Trist, 7 [August] 1810
From: Trist, Elizabeth House
To: Madison, James


⟨Dr.⟩ SirPhilad July [August] 7th—10
After acknowledging the receipt of your favor for which I am grateful and to assure that beyond what is just and honorable to the public interest I have neither expectation on or claim but if it wou’d not be improper to ask the question I shou’d be glad to know upon what principle property purchased by Mr Jones above a year previously, shou’d be liable for W Browns debts Mr Jones left N Orleans previous to my departure from that place, to obtain from his friends a loan to enable him to make a purchase and he wrote me soon after my arrival in Virginia that he had succeeded in obtaining the sum he wanted and had made proposals to William Brown to purchase half the Plantation and Negroes he then possess’d and wrote me soon after that he had made the purchase and his family removed there and that the management (as the collectors business kept him in Town) was submitted to him, and I am well assured that the purchase was just and honorable nor do I believe Mr Jones wou’d have been capable of any collusi⟨on or⟩ fraud for in every transaction I witness’d relating to him I ever found him punctiliously correct generous and disinterested and I cant immagine that Mrs Jones can have forfited her claim to the property of her husband tho Mr Grimes has obtain’d possession. The enclosed papers I recd yesterday which she wish’d transmitted to you I also send you an extract of Mrs. Jones’s letter to me.
“Mr Grimes moved to the plantation the day after he turn’d me out, I shall only observe that Notwithstanding he has in possession the Plantation and 34 Negroes and 220 acres of as fine cane as any in the Country I fear much that the United States will be but little benefited by it; before my trial took place a Lady observed to me Mrs Jones if you will allow me to offer Mr Grimes 8000$. I will secure you your 31500$. No Madam he has slandered my husbands character by doubting his honesty and I am detirmined to submit the transaction to a Court of Justice. The same offer has been made me since by another person but I rejected it, Judge Hall accused him of taking a bribe from Shepherd in a full Court and there is not the least doubt, but he did, as I have given my self some trouble to assertain it. It is the general opinion that when Government is made acquainted with all the circumstances they will certainly reimburse me, I am intitled to half of the last years crop, but my counsel informs me that Grimes intimates it has been expended on the Plantation tho to my certain knowledge since my arrival the only articles purchased (except what I have expended and which I have not charged for) have been 50 barrels of corn 3 loads of hay, and two pair of Oxen I was obliged to purchase when I was very much inconvenienced for Money as the Overseer assured me unless I did it wou’d not be possible to put an acre of cane in the ground and Grimes wou’d not give the Money since he has purchased the estate the sheriff has paid me 200$ which I gave for them, as I declared that I wou’d take them with me if he did not.[”]
I must trespass a little longer on your patience by observing that I am not insensible to the task assign’d Mr Grimes to a man of sensibility it must be a painful one but the complaint is against his illegal proceedings, tho his general conduct has been tyranical and unfeeling the sheriff had equally as unpleasant a part to perform and tho the family had no acquaintance with him his conduct was tender and humane tho strict in adherence to his duty. What asstonishes me is that any compromise shou’d be proposed by Mr Grimes as Mrs Jones’s claim must be either just or unjust and the deci⟨s⟩ion of a court of justice has been in her favor. With my best respects to Mrs. Madison I am your much Obliged Humble Servt.
E. Trist
